      Case 1:21-cr-00090-PLF Document 60 Filed 08/31/21 Page 1 of 1
USCA Case #21-3030    Document #1912257      Filed: 08/31/2021  Page 1 of 1


                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 21-3030                                                September Term, 2020
                                                                     1:21-cr-00090-PLF-1
                                                  Filed On: August 31, 2021 [1912257]
United States of America,

              Appellee

      v.

Nathaniel J. Degrave, also known as
Nathan Degrave,

              Appellant

                                     MANDATE

      In accordance with the judgment of July 9, 2021, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




Link to the judgment filed July 9, 2021
